EXHIBIT 10.3

DATED 24th December 1999

DIGITAL EQUIPMENT CO. LIMITED

- and -

LEARNING TREE INTERNATIONAL LIMITED

 

--------------------------------------------------------------------------------

UNDERLEASE

premises known as office (east wing)

at Unit 18 Mole Business Park Leatherhead Surrey

 

--------------------------------------------------------------------------------

STAAL & CO.,

7TH FLOOR, 150 THE MINORIES, LONDON

Telephone: 0171 264 2180

Facsimile: 0171 264 2059

Ref: RJS\CJR\1335SECO.LSE\lease2\11.6.98

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

UNDERLEASE made the 24th day of December One thousand nine hundred and
ninety-nine

PARTIES

 

The Landlord:   DIGITAL EQUIPMENT CO. LIMITED whose registered office is situate
at Plumtree Court London EC4A 4HT The Tenant:   LEARNING TREE INTERNATIONAL
LIMITED whose registered office is at Unit 18 Mole Business Park Leatherhead
Surrey

DEFINITIONS:

1. IN this Deed unless the context otherwise requires:

 

  A. the following expressions shall have the following meanings respectively:-

 

  (1) “Landlord” shall include the person for the time being entitled to the
reversion immediately expectant upon the determination of the term hereby
created

 

  (2) “Tenant” shall (but without prejudice to the application and operation of
section 79 of the Law of Property Act 1925) include the person in whom the term
hereby created is from time to time vested whether by assignment devolution in
law or otherwise

 

  (3) “Lessor” shall include a Superior Lessor or person for the time being
entitled in reversion immediately expectant upon the tenancy granted by this
deed and “the Lessee” shall include the successors in title of the Lessee

 

  (4) “Superior Landlord” shall mean Postal Properties Limited whose registered
office is situate at Equitable House 47-5 1 King William Street London EC4R 9DD
and its successors in title

 

  (5) “Superior Lease” shall mean a Lease dated the 7th January 1987 and made
between the Superior Landlord (1) and the Landlord (2)

 

  (6) “Building” shall mean the Building described in part one of the First
Schedule



--------------------------------------------------------------------------------

  (7) “Property” shall mean the property described in Part Two of the First
Schedule together with all permitted additions and alterations at any time and
from time to time made to it and all fixtures and fittings of every kind which
shall from time to time be in or upon the Property (whether originally affixed
or fastened to or upon the same otherwise) except tenant’s and trade fixtures

 

  (8) “Estate” shall mean the estate known as Mole Business Park Leatherhead in
the County of Surrey shown edged blue on Plan A together with any additions
which may be made thereto from time to time

 

  (9) “Common Parts” means the Reception Area, forecourts car park and roof
terrace landscaped areas manhole covers entrance halls landings lift shaft
staircases passages toilets and other areas which are from time to time during
the Term provided by the Landlord for common use and enjoyment by the tenants or
occupiers of the Building (and where applicable the Estate) and all persons
expressly or by implication authorized by them

 

  (10) “Other Buildings” means all structures including garages walls or
buildings now or at any time during the Term erected on the Estate or any
adjoining or neighboring property to the Estate

 

  (11) “Pipes” means all pipes sewers drains mains ducts conduits gutters
watercourses wires cables channels flues and all other conducting media
including any fixings louvres cowls and any other ancillary apparatus

 

  (12) “Service Charge Percentage” shall mean 21.97% subject to the provisions
at Clause 6 of Part A of the Fifth Schedule

 

  (13) “Inherent Defect” means the defect in the Building which is attributable
to the roof of the courtyard area to the Building described in the extract
Schedule attached hereto

 

  (14) “Initial Provisional Service Charge” shall mean £41,523.30 per Annum

 

  (15) “Insured Risks” shall mean the following risks namely risks in respect of
loss of rent for a period of three years and professional

 

2



--------------------------------------------------------------------------------

fees loss or damage by fire lightning explosion aircraft (other than hostile
aircraft) and other aerial devices or articles dropped there from earthquake
riot civil commotion and malicious damage storm or tempest flood bursting or
overflowing of water tanks apparatus or pipes impact by road vehicles and all
such other risks contingencies as the Superior Landlord or the Landlord may
unable deem desirable in the interests of proper estate management not third
party or employer’s liability

 

  (16) “Determination of the Term” shall mean the cessation of the term by
defluxion of time or by forfeiture pursuant to the right of re-entry in this
deed or by judgment of a court or by surrender of this lease offered by the
Tenant during the term and accepted by the Landlord or by frustration or
otherwise

 

  (17) “Basic Rate” shall mean two per cent. per annum above the base rate of
National Westminster Bank PLC from time to time

 

  (18) “Landlord’s Surveyor” shall mean a representative of the Landlord or a
chartered surveyor in private practice engaged by the Landlord from time to time
for the purposes of this Lease

 

  (19) “VAT” shall mean Value Added Tax or any tax of a similar nature which may
be substituted therefore or levied in addition thereto

 

  (20) “Use Covenants” shall mean the covenants in connection with user set out
in the Sixth Schedule hereto

 

  (21) “Plan” means Plan A and where applicable Plan B Plan C

 

  (22) “Term” means from 13th April 1998 until 16th December 12010

 

  (23) “Lease” means this Under lease

 

  (24) “Authorized Guarantee Agreement” means an Agreement containing the
provisions set out in the Seventh Schedule hereto

 

  (25) “Review Date” means either or as the context permits both 16th December
2000 or 16th December 2005

 

  (26) “Reception Area” means the reception area amounting to 1388 sq. ft. shown
on Plan C hereto and colored yellow

 

3



--------------------------------------------------------------------------------

         (27)   Rent First Reserved” means the Annual Rent first reserved at
clause 4 hereof      (28)   “First Schedule of Condition” means the Schedule of
Condition annexed to an under lease dated 29th June 1995 and made between the
Landlord and the Tenant      (29)   “Second Schedule of Condition” means the
Schedule of Condition annexed to this lease      (30)   “Schedules of Condition”
means the First Schedule of Condition and the Second Schedule of Condition     
(31)   “First Anniversary” means 13th April 1999      (32)   “Second
Anniversary” means 13th April 2000   B.    (1)   Any reference to an enactment
(whether generally or specifically) shall be construed as a reference to that
enactment as amended extended reenacted or applied by or under any other
enactment and shall include all instruments orders plans regulations permissions
and directions made or issued there under or deriving validity there from     
(2)   Whenever the expression “Tenant” shall include more than one person
whether or not original parties to this deed then the covenants in this deed
expressed to be made by “Tenant” shall be deemed to be made by such persons
jointly and severally      (3)   All rights powers and other matters excepted
and reserved out of this demise or otherwise granted or permitted to the
Landlord by the provisions of this deed shall be deemed to be so excepted and
reserved in favor of or granted or permitted to the Landlord      (4)  
References to any right of the Landlord to have access to the Premises shall be
construed as extending to any Superior Landlord and mortgagee of the Premises
and to all persons authorized by the lord and any superior landlord or mortgagee
(including agents professional advisers contractors workmen and others) where
such superior lease or mortgage grants such rights of access to the superior
landlord or mortgagee

 

4



--------------------------------------------------------------------------------

  (5) Any covenant by the Tenant not to do an act or thing shall be deemed to
include an obligation not to permit or suffer such act or thing to be done by
another person if that person is acting with the consent or knowledge of the
Tenant

 

  (6) Any provisions in this Lease referring to the consent or approval of the
Landlord shall be construed as also requiring the consent or approval of any
mortgagee of the Premises and any Superior Landlord where such consent shall be
required but nothing in this lease shall be construed as implying that any
obligation is imposed upon any mortgagee or any Superior Landlord not
unreasonably to refuse any such consent or approval

 

  (7) References to “consent of the Landlord” or words to similar effect mean a
consent in writing signed by or on behalf of the Landlord and to “approved” and
“authorized” or words to similar effect mean (as the case may be) approved or
authorized in writing by or on behalf of the Landlord

 

  (8) References to “the last year of the Term” include the last year of the
Term if the Term shall determine otherwise than by effluxion of time and
references to ‘the expiration of the Term’ include such other determination of
the Term

 

  (9) References to the term “Lease” shall include the term “Under lease” (and
vice-versa) and references to the term “Under lease” shall include the term
“Lease” or “Sub-Under lease”

DEMISE

2. THE Landlord DEMISES to the Tenant the Property for the Term

RIGHTS INCLUDED AND EXCEPTED

 

3.    (a)   THE rights and privileges set out in the Second Schedule are
included in the demise and are exercisable in common with the Landlord and all
other persons entitled to them    (b)   The rights privileges and other matters
set out in part 1 of the Third Schedule are excepted and reserved from the
demise    (c)   This demise is subject to the rights privileges covenants and
other matters set out in Part 2 of the Third Schedule

 

5



--------------------------------------------------------------------------------

  (d) Nothing in this deed shall confer on the Tenant any liberty privilege
assessment right or advantage whatsoever mentioned or referred to in section 62
of the Law of Property Act 1925 save those expressly set out in this deed

RENT

4. DURING the whole of the Term the Tenant shall pay by way of rent the
aggregate of the following:-

 

FIRST    from the term commencement date to the date immediately before the
First Anniversary the annual rent of £59,252 from the First Anniversary to the
date immediately before the Second Anniversary £126,606 and from the Second
Anniversary the annual rent of £163,959 (or such other sum as shall become
payable under the provisions of Clause 58 of this Deed) SECONDLY    the Service
Charge Percentage of the service expenses as defined in accordance with the
provisions of the Fourth Schedule THIRDLY    the Service Charge defined in and
payable in accordance with the Fifth Schedule FOURTHLY    any VAT payable by
virtue of this Lease and any General Rates, Water Rates or uniform Business
rates or other payments referred to at Clause 5(2) hereof FIFTHLY    the
notional rent for the Reception Area set out in the Eighth Schedule hereof

The annual rent first reserved being payable (by bankers’ standing order should
the Landlord so require) by equal quarterly installments in advance on the usual
quarter days in each year or on the day on which clearing banks are open for
business immediately preceding such dates should any of them not be such a day
the first installment or a proportionate part thereof to be paid on the date
hereof and to be in respect of the period from the date hereof to the quarter
day next here after occurring All such sums hereinbefore mentioned to be paid
without any deduction what so ever (other than such as may for the time being be
required by law to be made)

 

6



--------------------------------------------------------------------------------

TENANT’S COVENANTS

 

5.    THE Tenant agrees with the Landlord to perform and observe the following
covenants:- (1)    (a)    To pay the rents and other sums hereinbefore reserved
at the times and in the manner set out or as provided above without any
deduction except as provided above    (b)    (i)    If the Tenant shall fail for
a period exceeding “the grace period” as hereinafter defined to pay to the
Landlord any money payable by the Tenant to the Landlord pursuant to any of the
Tenant’s covenants contained in this deed (including the covenant to pay the
rents hereby reserved) to pay interest on such money at the Basic Rate as well
after as before any judgment calculated and accruing on a daily basis from the
date such money becomes due up to and including the date of actual payment
thereof       (ii)    For the purposes of this sub-clause (b) “the grace period
shall commence on the date on which the payment in question falls to be made
hereunder and shall end:-          (a)   in the case of the rent firstly
hereinbefore reserved seven days after such date; and          (b)   in any
other case twenty-one days after such date (2)    (a)    To pay on demand to the
Landlord the Service Charge Percentage of all existing and future rates (with
the exception of General Rates Uniform Business Rates or Water Rates from the
Tenant for the Building) and any assessments charges and outgoings of every kind
(whether or not recurring and whether of an existing or novel nature) Payable by
law in respect of the Building or any part of it by the owner lessor or lessee
or occupier of it to the extent that the same are payable by any other lessee or
occupier or to the extent that the same are out or any dealing with the landlord
revision.    (b)    To pay on demand to the Landlord the Service Charge
Percentage of all existing and future rates assessments charges and outgoings of
the same kind as those mentioned in paragraph (a) above payable by law in
respect of

 

7



--------------------------------------------------------------------------------

      such parts of the Estate which are used in common by the Tenant and other
occupiers on the Estate whether or not together with other property and whether
payable by the owner lessor lessee or occupier thereof.    (c)    To pay on
demand to the Landlord 24.14 percent of all General Rates or Uniform Business
Rates and Water Rates or any assessments or payments substituted therefore made
in relationship to the Building if the premises are not separately assessed for
the same.    (d)    To pay on demand to the Landlord the Service Charge
Percentage of all charges    (e)    for gas, electric and water (including meter
rents and standing charges) consumed in the Building. (3)    At all times to
repair and keep the Property and its appurtenances in good and substantial
repair and condition throughout the term PROVIDED THAT in so far as the
Schedules of Condition relate to the Property and show items of disrepair the
Tenant shall not be liable to repair the same to a standard greater than the
state of repair and condition shown in the Schedules of Condition and the Tenant
shall not be liable to make any repairs caused as a result of the Inherent
Defect (4)    In 2002 and every fifth year of the Term thereafter and in any
event in the period of twelve months immediately preceding the Determination of
the Term (but never more than once in any period of twelve months) in a proper
and workmanlike manner to prepare and paint all the inside wood metal and other
parts of the Property usually or requiring to be painted with not less than two
coats of good quality paint and so that such internal painting in the last year
of the Term shall be of a tint or color approved in writing by the Landlord
(such approval not to be unreasonably withheld or delayed) AND in like manner to
prepare and whitewash color-wash distemper grain varnish or wax and otherwise
decorate with good quality materials all internal parts of the Property as the
same are now or ought to be so treated And as often as may be necessary to clean
and treat in a suitable manner for its maintenance in good condition all the
inside wood and metal work and stone not required to be painted or polished or
distempered and to clean all tiles faiences glazed bricks and similar washable
surfaces and so that in the last year of the Term the tints colors and patterns
of all such works of internal decoration shall be approved by the Landlord in
writing (such approval not to be unreasonably withheld or delayed) (5)    (a)   
Not to make or suffer or permit to be made any improvements in respect of the
Property nor to erect any other building structure pipe wire or post upon the
Property or make or suffer to be made any internal or external alteration

 

8



--------------------------------------------------------------------------------

     in or addition to it or cut maim or injure or suffer to be cut maimed or
injured any of its roofs walls girders timbers ceilings floors wires pipes
drains boundary fences or walls or appurtenances or make or suffer to be made
any gate or window or door or opening in it and to report in writing to the
Landlord any defects in or wants of repair to the Property or any part of it
within a reasonable time of the Tenant becoming aware of it and not to commit or
permit or suffer any waste spoil damage overloading of floors or ceilings or
destruction in or upon the Property

 

  (b) Notwithstanding the terms of paragraph (a) of this sub-clause not to make
or suffer or permit to be made any alteration in or addition to the Property
without submitting to the Landlord plans and specifications of any proposed
alteration or addition and obtaining the Landlord’s written approval of them
(such approval not to be unreasonably withheld or delayed in respect of
alterations or additions which do not materially affect the structure or
exterior of the Property)

 

  (c) Not save for any internal non-load bearing demountable partitions (for
which Landlords consent will not be required but for which Superior Landlords
consent may be required) to erect or alter any partitions in the Property which
h may or so place any furniture fittings equipment or other furnishings in the
Property as to materially adversely affect the performance of the heating and
air conditioning system in the Property

 

(6) Not to allow to pass into the sewers drains or watercourses serving the
Property or any adjoining or neighboring premises any noxious or deleterious
effluent trade effluent or other substance which may cause an obstruction in or
injure the said sewers drains or water courses nor discharge effluent of any
description into any surface water sewerage system and in the event of any such
obstruction or injury forthwith to remove such obstruction and to make good all
damage to the reasonable satisfaction of the Landlord’s surveyor within a
reasonable time of becoming aware of the same

 

(7) At all times during the Term and at the Tenant’s own cost to do and execute
or cause to be done and executed all works (whether improvements or repairs) to
do all things and to comply with all requirements which under or by virtue of
any enactment in force now or in the future are or shall be directed or
necessary to be done executed or performed upon or in respect of the Property or
any part of it or in respect of its user by the owner lessee or occupier of it
the employment or residence there of any person or any fixture machinery plant
or chattel in the Property and (to the same extent) at all times to indemnify
and keep indemnified the Landlord and the Landlord’s estate and effects against
all claims demands expenses damages penalties and liability in respect of such
matters And to refund

 

9



--------------------------------------------------------------------------------

   to the Landlord all costs charges and expenses incurred by the Landlord in
executing all such works mentioned above or in canting out any works remedying
any matter or complying with any requirement relating to the Property in
obedience to a notice served by any local public or statutory authority or other
competent person (8)    To permit the Landlord the Superior Landlord and anyone
authorized by the Landlord at all reasonable times (and on seven days prior
written notice) to enter and view the state and condition of the Property or its
actual user and to take schedules or inventories of the fixtures and fittings
there and within three months (or sooner in the case of emergency) after the
Landlord or the Landlord’s agents or surveyors shall have given to the Tenant or
left at the Property a notice in writing of any defects decays or wants of
repair found there well and substantially to repair and make good the same in
accordance with the Tenant’s covenants And if the Tenant shall fail to comply
with the requirements of any such notice or shall make default in the
performance of any of the Tenant’s covenants it shall be lawful for the Landlord
or for the Landlord’s contractors agents and workmen (but without prejudice to
the right of re-entry contained in this deed) to enter the Property to execute
such works as may be necessary to comply with every such notice or the said
covenants And in the event of the Landlord so entering the Property and carrying
out such works then the Tenant shall pay to the Landlord on demand the costs and
expenses of and incidental to such works (including solicitors’ costs and
surveyors’ and other professional fees) notwithstanding that the carrying out of
such works may cause obstruction annoyance or inconvenience to the Tenant or
other occupiers of the Property PROVIDED THAT neither the Landlord nor anyone
else so entering shall be liable for any disturbance inconvenience or loss of
business or other damage to the Tenant resulting from any such entry or the
carrying out of such works or other things but shall endeavor to minimize such
disturbance and inconvenience (9)    (a)    Not to do or permit or suffer on the
Property or any part of it any act matter or thing whatsoever which may be or
tend to be a nuisance annoyance or disturbance or cause or tend to cause damage
to the Landlord or the owners tenants lessees or occupiers of the Estate or of
any adjoining or neighboring premises and (b) Not to do or permit or bring in or
upon the Property anything which may put on the Property any weight or impose
strain in excess of that which the Property is calculated to bear with due
margin for safety (10)    Not to use or permit or suffer the Property or any
part of it to be used for any illegal or immoral purposes

 

10



--------------------------------------------------------------------------------

(11)    (a)    Not without the written consent of the Landlord to affix erect
attach or exhibit or permit or suffer so to be upon any part of the exterior or
in the windows of the Property any placard poster notice advertisement name or
sign whatsoever PROVIDED that the name and logo of the Tenant and the nature of
the trade business or profession carried on there by the Tenant may be displayed
in such manner and in such form and character as shall be reasonably determined
in writing by the Landlord having due regard for the Tenant’s requirements   
(b)    With the consent in writing of the Landlord (such consent not to be
unreasonably withheld or delayed) to display on the Estate Board provided for
that purpose by the Landlord the name of the Tenant and the nature of the
Tenant’s business in a form to be reasonably determined by the Landlord (12)   
Not to hold or permit or suffer to be held any sale by auction in the Property
(13)    Not to share or license the occupation of the whole or any part of the
Property for all or any part of the Term with or to anyone whomsoever PROVIDED
THAT the Tenant shall be permitted to share occupation of the Property with any
other company or companies being within the same group (as defined by Section
42(1) of the Landlord and Tenant Act 1954) as the Tenant provided that no
relationship of landlord and tenant is thereby created and for so long only as
that company or companies remain within the same Group aforesaid (14)    (a)   
Not to assign underlet charge or otherwise part with possession of part only of
the Property    (b)    Not without the prior consent in writing of the Landlord
not to be unreasonably withheld to assign the Property as a whole    (c)    Not
to transfer demise underlet or otherwise part with possession of the whole of
the Property for all or any part of the Term without having obtained within
three months immediately prior to such dealing the license in writing of the
Landlord which (subject as provided below) shall not be unreasonably withheld or
delayed PROVIDED ALWAYS that it shall be lawful for the Landlord to withhold any
such license unless before any such assignment or under lease shall be executed
or possession shall be given to the intended assignee or under lessee the Tenant
shall procure the execution of and deliver to the Landlord a deed to be prepared
by the Landlord’s solicitors at the cost of the Tenant containing a covenant by
the intended assignee or under lessee directly with the Landlord to perform and
observe

 

11



--------------------------------------------------------------------------------

during the Term assigned or granted to the assignee or under lessee the
covenants (including this present covenant) by the Tenant and conditions
contained in this deed (save in the case of an under lease to pay the rent
reserved in this deed) in the same manner as if such covenants and conditions
were repeated in extensor in such deed with the substitution of the name of the
intended assignee or under lessee for the name of the Tenant and with such other
alterations as the deaths of parties or as other circumstances shall render
necessary AND PROVIDED ALSO that the Landlord’s consent in the same manner and
subject to the same conditions and provisos as set out in this sub-clause shall
be necessary for every under letting under which the under lessee is to take up
occupation of the Property or any part of it

 

  (d) PROVIDED FURTHER that if the Landlord shall reasonably so require a
guarantor acceptable to the Landlord shall be obtained who shall join in such
license as surety for such intended assignee in order to covenant with the
Landlord as surety that such intended assignee will pay the rent and perform and
observe the covenants and conditions in this deed and to indemnify and save
harmless the Landlord against all loss damage costs and expenses arising by
reason of any default by such intended assignee AND such covenant shall further
provide that any neglect or forbearance of the Landlord shall not release or
exonerate any such surety AND shall further provide for the surety to accept a
new lease of the Property upon disclaimer of this deed by the intended assignee
or on its behalf or forfeiture by the Landlord if so required by the Landlord
within three months of such disclaimer or forfeiture and shall further provide
for the intended assignee within Fourteen (14) days of the death of the surety
or of the surety becoming bankrupt or having a receiving order made against him
or being a company entering into liquidation or otherwise ceasing to exist to
give written notice thereof to the Landlord and if so required by the Landlord
at the intended assignee’s expense within Twenty-eight (28) days of such request
to procure some other person acceptable to the Landlord to execute a guarantee
in the form specified above Such new lease to be for the residue then unexpired
of the Term hereby granted and at the rent payable and subject to the same
lessee’s covenants and to the same provisos and conditions as those in force
immediately before such disclaimer or forfeiture and to be granted at the cost
of the surety in exchange for a counterpart duly executed by the surety

 

  (e) Notwithstanding anything contained in this Lease the Landlord shall be
entitled in its absolute discretion to withhold consent to any proposed
assignment of the Property in any one or more of the following circumstances:-

 

  (i) rent or other sums due under this Lease are in arrears; or

 

12



--------------------------------------------------------------------------------

  (ii) proceedings have been issued and not withdrawn or settled in respect of a
breach or alleged breach of any of the covenants or conditions on the part of
the Tenant contained in this Lease; or

 

  (iii) an Authorized Guarantee Agreement duly executed and completed by the
Tenant has not been delivered to the Landlord; or

 

  (iv) the proposed assignee cannot show that it had net profits before tax (as
stated in its accounts prepared and published in accordance with the Companies
Act 1985 and 1989 and relevant statements of accounting practice in the case of
a limited company or in any other case calculated in accordance with recognized
accounting and auditing procedures) for the preceding three completed financial
years of the person firm company or other body or entity being the proposed
assignee immediately preceding the date of application for consent to the
assignment which exceed the aggregate amounts of the rents first secondly and
thirdly hereby reserved unless the proposed Assignee is able to provide such
other form of guarantee or security as the Landlord shall reasonably require; or

 

  (v) the Tenant has not paid the Landlord’s and the Landlord’s Solicitors
proper costs and disbursements including Value Added Tax in connection with the
application for such consent and the license to assign.

 

  (f) Notwithstanding any provision in this Lease the Landlord shall not be
obliged to consent or agree to any variation of the terms of this Lease that
would result in any former tenant or guarantor being released from liability.

 

(15) All under leases shall be in a form containing covenants and provisions
similar to those in this deed so far as applicable and in particular (unless the
term of any such under lease shall expire before the next ensuing rent review
date provided for in this deed) any such under lease shall provide for the rent
reserved thereby to be reviewed by reference to the open market rental value of
the premises comprised in any such under lease on the rent review dates set out
in this deed

 

(16) Without prejudice to the generality of paragraph (15) of this sub-clause on
the grant of any permitted under lease to obtain in such deed and subsequently
at all times to enforce performance and observance of covenants on the part of
the under lessee as follows:-

 

  (a) an absolute covenant not to assign underlet or part with possession of any
part nor share or license the occupation of the whole or any part of the
sub-demised premises

 

13



--------------------------------------------------------------------------------

  (b) a qualified covenant not to assign or underlet the whole of the
sub-demised premises without the license in writing of the lessor (the grant of
which shall be subject to the same provisos as are set out above in this
sub-clause) nor without any necessary license in writing of a superior lessor

 

  (c) a covenant that the under lessee will cause to be inserted in every
subunderlease whether immediate or derivative covenants on the part of the
relevant subunderlessee corresponding to the covenants numbered (a) and
(b) above and that the underlessee will at all times enforce them

 

  (d) and also the provision (mutatis mutandis) of clause 14 (e)

 

(17) Without prejudice to Clause 5(16) to enforce the due performance and
observance by the underlessee of all covenants conditions and obligations
binding on the underlessee in any permitted underlease

 

(18) Not without the written consent of the Landlord (which shall not be
unreasonably withheld or delayed) to accept a surrender of or vary or waive any
of the terms of any permitted underlease

 

(19) Notwithstanding anything contained in this deed the Tenant shall not create
or permit the creation of any interest derived out of the Term granted by this
deed howsoever remote or inferior upon the payment of a fine or premium or at
less than the full open market rent (obtainable without taking a fine or
premium) of the Property or any part of it and shall not create or permit the
creation of any such derivative interest save by instrument in writing
containing the same absolute prohibition as in this Clause 5(19)

 

(20) To pay a fair proportion (to be determined by the Superior Landlord’s
Surveyor or at the Landlord’s discretion the Landlord’s surveyor acting
reasonably for the time being which determination shall (in the absence of
manifest error) be conclusive) of the expenses incurred in respect of repairing
maintaining renewing rebuilding decorating lighting and cleansing all party
structures sewers drains channels sanitary apparatus pipes wires cables
passageways entrance ways roads pavements gardens spaces and other things the
use of which is common to the Property the Building and to other premises on the
Estate

 

(21) To permit the Landlord and anyone authorized by the Landlord at all
reasonable times during the Term on seven days prior written notice to enter the
Property and

 

14



--------------------------------------------------------------------------------

   to execute any works of repair maintenance renewal cleansing alteration or
other works (none of such works being demolition reconstruction or substantial
work of construction within Section 30(1) (f) of the Landlord and Tenant Act
1954) of or to the Estate or to any adjacent or neighboring premises or for any
of the purposes referred to in the last foregoing sub-clause or for the purpose
of providing the services referred to in the Fourth Schedule hereto or for any
other necessary or reasonable purpose whatsoever And so far as any defects
remedied or works done by the Landlord may be included in the Tenant’s covenants
to repair set out above then the costs incurred shall be a debt due horn the
Tenant to the Landlord and be forth with recoverable by action Provided that the
Landlord shall make good to the reasonable satisfaction of the Tenant all damage
to the Property caused by such works And provided further that (save where the
same are included in the Tenant’s said covenants and the Tenant shall at the
date of such entry be in breach thereof) neither the Landlord nor anyone else so
entering shall be liable for any disturbance inconvenience loss of business or
other damage to the Tenant resulting from any such entry or the carrying out of
such works or other things (22)    (a)    To pay and indemnify the Landlord
against all reasonable and properly incurred expenses including solicitors’
costs and surveyors’ fees incurred by the Landlord incidental to the preparation
and service of a notice under section 146 or section 147 of the Law of Property
Act 1925 or incurred by the Landlord in or in contemplation of proceedings under
sections 146 or 147 of that Act (notwithstanding in any such case forfeiture is
avoided otherwise than by relief granted by the Court) or incurred by the
Landlord in connection with the recovery of arrears of rent due and unpaid   
(b)    To pay and indemnify the Landlord against all reasonable and properly
incurred expenses including solicitors’ costs and surveyors’ fees incurred by
the Landlord in and incidental to the service of all notices and schedules and
subsequent proceedings relating to wants of repair to the Property whether they
be served during or after the determination of the Term but relating only to
wants of repair occurring before the determination of the Term    (c)    Without
prejudice to paragraphs (a) and (b) of this sub-clause to pay and indemnify the
Landlord against all reasonable and properly incurred expenses including
solicitors’ costs and surveyors’ fees incurred by the Landlord in and incidental
to the prevention or other dealing with the non- performance nonobservance or
breach of any of the provisions of this deed (23)    (a)    Not to do or omit or
suffer to be done or omitted anything in contravention of the enactments for the
time being in force relating to planning control

 

15



--------------------------------------------------------------------------------

and development or the protection and preservation of amenities and in
particular to comply with the conditions attached to any permission for
development given in relation to the Property and at all times (without
prejudice to any statutory rights of the Landlord) to indemnify and keep
indemnified the Landlord against all actions proceedings costs expenses claims
demands and liability in respect of such matters And forthwith to produce to the
Landlord on receipt of notice of them any notice order or proposal made given or
issued under or by virtue of such enactments directly or indirectly affecting or
relating to the Property and at the request and expense of the Landlord to make
or join with the Landlord in making every such objection or representation
against them that the Landlord shall deem expedient

 

  (b) Without prejudice to the terms of clause 5(6)(b) hereof not to make any
application for planning permission in respect of the Property or to carry out
any development or other works whatsoever at the Property if the making of such
application for planning permission or the grant of a planning permission
pursuant thereto or the canings out of such d development or other works would
give rise to any tax charge or other levy payable by the Landlord

 

(24) To be responsible for and to indemnify the Landlord against all damage and
injury occasioned to the Property or to the Estate or any adjacent or
neighboring premises or any property there or to the Tenant or any person caused
by any act default or negligence of the Tenant or any servant or agent or
invitee of the Tenant

 

(25)    (a)    Not knowingly to permit or suffer to be made any encroachment
onto nor to permit or suffer to be acquired any easement over or against the
Property or any part of it and at the request of the Landlord to take all proper
and reasonable steps to prevent obstruct restrain or prohibit any such
encroachment or easement And upon any such encroachment or easement or attempted
encroachment or easement or threat of them coming to the knowledge of the Tenant
within a reasonable time to give notice in writing of such matters to the
Landlord and to keep the Landlord fully informed in regard to all matters
mentioned in this sub-clause    (b)    To take all reasonable steps to prevent
every easement right or privilege at any time during the Term belonging to or
used with the Property from being obstructed or lost and in particular not to
stop up darken or obstruct any door window or opening in the Property

 

16



--------------------------------------------------------------------------------

(26)    (a)    To observe and perform the Use Covenants    (b)    Not to place
or expose for sale or otherwise or permit or suffer so to be upon or over the
ground outside the Property or in or about the Estate any goods or things
whatsoever    (c)    Not to load or unload any vehicles or other conveyances nor
suffer or permit the same save at those parts of the Building or Estate
specifically designated by the Landlord for that purpose PROVIDED that the
Tenant shall not thereby cause any obstruction or hindrance to the passage of
vehicles of the Landlord or of any superior landlord or anyone authorized by
them or the tenant or occupiers of the Estate or of any adjacent or neighboring
premises or others and shall be subject to all such regulations as the Landlord
shall from time to time in the interests of good estate management lay down for
the control of traffic to and from the Estate or for the use of any loading
areas or access ways PROVIDED THAT it is agreed between the Landlord and the
Tenant that for as long as that part of the Estate Road which is colored brown
on Plan A remains a private road any intention by the Landlord to restrict the
flow of vehicular traffic in a particular direction shall first be the subject
of consultation with the Tenant and PROVIDED FURTHER that the Tenant will not
thereby cause congestion of the road adjoining the Estate nor inconvenience any
other user thereof nor allow any vehicle to be parked on any part of the service
roads footways or service areas of the Estate save those constructed for that
purpose    (d)    Not at any time during the Term to cause any damage to (fair
wear and tear excepted) or obstruction in such parts of the Estate as are used
by the Tenant in common with the Landlord or any other persons similarly
entitled and in particular but without prejudice to the generality of the
foregoing provisions to make adequate arrangements for the frequent removal from
the Estate of all refuse and rubbish of the Tenant or other permitted occupants
of the Property    (e)    Not to bring or suffer to be brought or kept upon any
part of the Property or the Estate not built upon anything which is untidy
unclean unsightly or in any way detrimental to the amenity of the Estate and in
particular and without prejudice to the generality of the foregoing not to form
any refuse dump or rubbish or scrap heap on the Property save for r e h e skips
screened to the reasonable satisfaction of the Landlord but to remove not less
frequently than once a month all refuse rubbish scrap used tins cans boxes and
other containers which may have accumulated thereon and

 

17



--------------------------------------------------------------------------------

generally to keep such parts of the Property as remain for the time being
un-built upon clean and in good order and free from noxious weeds and within
Twenty-one (21) days to comply with the requirements of any written notice by
the Landlord to restore the amenity as aforesaid and in the event of the Tenant
failing to comply with such notice the Landlord shall be entitled to enter upon
the Property and carry out any works necessary to comply with such notice and to
recover the reasonable and properly incurred cost thereof from the Tenant as a
liquidated debt

 

  (f) Not to use or permit or suffer to be used any part of the Property which
may remain open and un-built upon for the keeping or storage either temporarily
or permanently of any mechanically propelled vehicle or caravan or movable
dwelling or for the keeping or Storage of any goods chattels or thing of any
nature whatsoever provided always that the user on the Property of any
mechanically propelled vehicle operating in the normal course of and in
connection with the Tenant’s trade or business shall not be deemed to be a
breach of this covenant

 

  (g) Not to interrupt or interfere with any footpath piped watercourse or any
sewers pipes cables or conduits of any kind or other services serving the
Property the Estate or any land adjoining the Estate

 

(27) To permit the Landlord at all reasonable times and on seven days prior
written notice to enter the Property to affix and retain in a reasonable
position without interference upon any part of the Property a notice for
relenting or otherwise dealing with or disposing of it and to permit persons
with written authority of the Landlord or the Landlord’s agents at reasonable
times of the day and on seven days prior written notice to view the Property

 

(28)

   (a)    Within one month after any assignment under lease assignment of any
under lease mortgage charge transfer disposition or devolution of the Property
(or any part of it) whether effected orally or in writing to give notice of such
transaction in duplicate to the Landlord’s solicitors and to produce to them the
original or a certified copy of the instrument or instruments (including any
relevant court order probate letters of administration or assent) or if it be
made orally a memorandum of the terms of such transaction And also to deliver to
the Landlord’s solicitors for retention a copy of any such document and to pay
to them a fee of eight pounds for the registration of the transaction Provided
that nothing in this sub-clause shall be consumed so as to enlarge or vary or
relax the provisions of any other part of this deed

 

18



--------------------------------------------------------------------------------

  (b) Within one month of the ascertainment of the annual rent payable under any
underlease of the Property or any part of it pursuant to the provisions in such
deed for rent review to give notice in writing to the Landlord of the annual
rent so ascertained

 

  (c) Immediately on receiving a request for the same from the Landlord or its
agents to give the following information to the Landlord in writing:-

 

  (i) full names and addresses of all persons in occupation of the Property or
any part of it

 

  (ii) the precise part of the Property which such persons occupy

 

  (iii) full names and addresses of all persons entitled or claiming to be
entitled to an interest in the Property or any part of it (whether at law or in
equity)

 

  (iv) the precise part of the Property in which each such person is or claims
to be entitled to an interest

 

(29) Not to do or omit or suffer to be done or omitted any act matter or thing
whatsoever the doing or omission of which would make void or avoidable the
insurance of the Property or the Estate or any part of them or of any adjoining
or neighboring premises belonging I to the Landlord or which would require any
works to the Property or the Estate or any such adjoining or neighboring
premises or which would otherwise hinder the Landlord from carrying out its
insuring obligations in this deed and to reimburse the Landlord to the extent of
any increased premium payable in respect of the Property or the Estate or any
such adjoining or neighboring premises where such increase is payable as a
result of any act or default of the Tenant or the carrying on by the Tenant of
any user on the Property attracting a premium in excess of the usual premium or
rate payable for Industrial warehouse or office premises and to comply with all
reasonable recommendations of the insurers as to fire precautions and in
particular (but without prejudice to the generality of the foregoing) not to
overload the electrical wiring or apparatus

 

(30) In the event of the Property or any part of it being destroyed or damaged
to give notice in writing thereof to the Landlord as soon as practicable after
such destruction or damage shall come to the notice of the Tenant

 

(31) In the event of the Property or any part of it being destroyed or damaged
by any of the Insured Risks and the insurance money under any insurance against
the same effected by the Superior Landlord or the Landlord being wholly or
partly

 

19



--------------------------------------------------------------------------------

irrecoverable by reason solely or in part of any act or default of the Tenant
then and in every such case the Tenant will forthwith pay to the Landlord the
whole or (as the case may be) a fair proportion of the cost (including
professional and other fees) of completely rebuilding and reinstating the same
with interest at the Basic Rate as aforesaid on all payments made by the
Landlord in or in connection with such rebuilding or reinstating from the time
of expenditure until payment by the Tenant

 

(32) To yield up the Property at the determination of the Term in accordance
with the Tenants covenants hereinbefore contained (but the Tenant may and shall
if so required by the Landlord remove at such time tenant’s fixtures the Tenant
making good all damage occasioned by the removal)

 

(33) To pay to the Landlord all reasonable and properly incurred solicitors’
costs and surveyors’ and consultants’ fees and other reasonable expenses
properly incurred by the Landlord attendant upon or incidental to every
application made by the Tenant for a consent or license required or made
necessary by this deed whether they be granted or (on reasonable grounds)
refused or whether the application be withdrawn but not (for the avoidance of
doubt) where consent is unreasonably withheld

 

(34) To the extent following to indemnify and keep indemnified the Landlord and
the Superior Landlord from and against any liability in respect of all actions
proceedings claims demands losses and expenses damages and other liability in
respect of:-

 

  (a) any injury to or the death of any person or damage to any property movable
or immovable by reason of or arising in any way out of the repair state of
repair condition or the user of or any alteration to the Property save as the
result of any Inherent Defect for which the Tenant is not responsible pursuant
to the terms of this Lease

 

  (b) save as to any interference or alleged interference with or obstruction of
any right or alleged right of light air drainage or other right or alleged right
benefiting any adjoining or neighboring property

 

  (c) any stoppage of the drains caused by the Tenant or its servants agents or
invitees used in common with the owner or occupier of any adjoining or
neighboring property

 

  (d) all general rates which may be payable by the Landlord as a result of the
Tenant vacating the Property at any date prior to the determination of the Term

 

20



--------------------------------------------------------------------------------

(35) Save where the same result from the user of the Property for the purposes
expressly permitted by these presents to observe aid perform the covenants
stipulations and other matters set out in part 2 of the Third Schedule so far as
they relate to or affect the Property or any part of it and at all times to
indemnify the Landlord from and against all actions proceedings costs claims
demands and liability arising directly or indirectly out of any breach or
nonobservance of any of such covenants stipulations and other matters by the
Tenant its servants or agents

 

(36) To give written notice to the Landlord of any notice order or proposal for
a notice or order directly or indirectly affecting the Property or the Estate
within a reasonable time of it being served on the Tenant or the Property and to
provide the Landlord with a copy of it and if so required by the Landlord and at
the Landlord’s expense to join in making such objections or representations
concerning such matters as the Landlord may require

 

(37) To pay to the Landlord any VAT chargeable in respect of any payment made by
the Tenant under any of the terms of or in connection with this Lease or in
respect of any payment made by the Landlord where the Tenant agrees in this
Lease to reimburse the Landlord for such payment

 

(38) Not without the previous consent in writing of the Landlord (such consent
not to be unreasonably withheld or delayed) to erect on or affix to the Property
any apparatus for the reception or transmission of television radio wireless or
telegraphy and in the event of such permission being obtained not to make any
claim against the Landlord in respect of any disturbance of or interference with
the reception or transmission of television radio or wireless or telegraphy
caused by the use of electrical apparatus or installations on any premises in
the control or occupation of the Landlord including in particular any premises
in respect of which the Landlord is either immediately or immediately the
landlord

 

(39) Without prejudice to the foregoing covenant not to use or permit or suffer
any radio electric or electronic equipment to be used in the Property in such
manner or condition as persistently to cause electric electronic or other forms
of interference to adjoining or neighboring premises or equipment owned or
operated there

 

(40) Within a reasonable time of becoming aware of the same to give notice in
writing to the Landlord of any defect in the state of the Property which would
or might give rise to any obligation on the Landlord to do or refrain from doing
any act or thing in order to comply with the duty of care imposed on the
Landlord pursuant to the Defective Premises Act 1972 and save where the same
results either directly or indirectly from an Inherent Defect for which the
Tenant is not responsible pursuant to the terms of this Lease to indemnify and
keep indemnified the Landlord from or against any loss claims actions costs or
demands arising from a failure to give such notice within a reasonable time

 

21



--------------------------------------------------------------------------------

(41) To ensure that every fuel burning appliance employed on the Property is
constructed so as substantially to consume or bum the smoke arising there from
and for this purpose but without prejudice to the generality of the provisions
of this clause to install only fuel burning appliances in respect of which the
prior approval of the Landlord has been obtained (such approval not to be
unreasonably withheld or delayed) and will not use or suffer to be used
negligently any such fuel burning appliance so that the smoke arising there from
is not substantially consumed or burnt and will not cause or permit any grit or
noxious or offensive effluvia to be emitted, from any chimney flue or other
apparatus on the Property without using the best practicable means for
preventing or counteracting such emission

LANDLORD’S COVENANTS

 

6.    The Landlord agrees with the Tenant to perform and observe the following
covenants:- (1)    The Tenant shall peaceably hold and enjoy the Property
throughout the Term without any interruption by the Landlord or by any person
rightfully claiming through under or in trust for the Landlord or by title
paramount (2)    (a)    To use its best endeavors to procure that the Superior
Landlord insures and keeps insured the Estate PROVIDED THAT at the Landlords
discretion the Landlord may insure the Building with some insurance office or
underwriters of repute in the full reinstatement cost thereof against loss or
damage by the insured risks and promptly makes all payments for that purpose
including the cost of inspections by the insurers’ surveyors and subject to
Clause 7(6) of this deed to use its best endeavors to procure that the Superior
Landlord lays out and expends all the money which shall be paid by such
insurance office or underwriters in respect of the Property (save for loss of
rent) in rebuilding or otherwise reinstating with all reasonable speed the
Property making up any deficiency out of its own resources save to the extent
that any deficiency arises by virtue of any act or default of the Tenant its
servants agents or employees    (b)    Not more frequently than once in every
year and on a request therefore from the Tenant to produce to the Tenant a copy
of such policy (or brokers’ details thereof) and of the receipt for the last
premium paid    (c)    To use all reasonable endeavors to cause the interest of
the Tenant to be noted either specifically or generally on any such policy

 

22



--------------------------------------------------------------------------------

(3) Save where prevented by causes beyond the Superior Landlord or the
Landlord’s control to carry out or procure that the Superior Landlord carries
out and provides the works and other functions and operations referred to in
paragraphs 2,3 and 4 (and paragraph 16 in the event that the Landlord reasonably
considers it necessary or desirable to canny out any such work as is referred to
in that paragraph) of Part 2 of the Fourth Schedule to this deed PROVIDED that
without prejudice to the said-Fourth Schedule the Landlord may at its sole
discretion and at any time withhold or vary any of such works functions and
operations PROVIDED FURTHER that such withholding or variation shall not
materially impair the Tenant’s use or enjoyment of the Property

 

(4) The Landlord acknowledges that there shall be excluded from the Service
Charge the cost of any repairs to the Building necessitated by the Inherent
Defect or in the Building of which it has notice or which it ought reasonably to
have had prior notice.

 

(5) Where in this Lease it is stated that the consent of the Landlord will not
be unreasonably withheld or delayed the Landlord covenants that it will not
unreasonably withhold or delay such consents

 

(6) The Landlord will use its reasonable endeavors to obtain promptly and free
from unsatisfactory terms and conditions the consent of any Superior Landlord
where such consent is required for any matter proposed or required by the Tenant
under the terms of this Lease as a provision contained in any Superior Lease

 

(7) The Landlord will procure that the Tenant its staff visitors and others
authorized by it are able subject to security requirements in place for the
Building and the Estate as a whole to gain access to the Property at all times
of the day and night on every day of the year

 

(8) Except with the prior written consent of the Tenant the Landlord will not
vary the name or the postal address of the Building and no naming rights in
respect of the Building will be conferred on any other tenant or other occupier
who has at any time any interest or rights affecting the whole or any part of
the Building

 

23



--------------------------------------------------------------------------------

GENERAL PROVISIONS

7. THE following further provisions shall have effect:

FORFEITURE

(1) If and whenever the rent reserved or made payable by the Tenant in this deed
or any part of it shall be in near and unpaid for Fourteen (14) days after it
shall have become due (whether illegally demanded or not) or if the Tenant shall
at any time fail or neglect to perform or observe any of the covenants
conditions or agreements in this deed and on the part of the Tenant to be
performed or observed or if the Tenant being a company shall enter into
liquidation (other than a voluntary liquidation for the purpose of
reconstruction or amalgamation of a solvent company r where the reconstructed or
amalgamated company assumes the obligations of the liquidated company hereunder)
or otherwise cease to exist or if the Tenant being an individual shall become
bankrupt or shall have a receiving order made against him or enter into any
arrangement or composition with his creditors and if the expression “the Tenant”
shall include more than one company or individual the right of forfeiture herein
shall arise in the event of any such company or individual entering into
liquidation or becoming bankrupt as aforesaid then and in any such cases it
shall be lawful for the Landlord or any person or persons duly authorized by the
Landlord to re-enter the Property or any part of it in the name of the whole and
thereon the Term shall absolutely determine but without prejudice to any right
of action or remedy of the Landlord in respect of any antecedent breach of any
of the covenants by the Tenant contained in this deed

POWER TO DEAL WITH THE LANDLORD’S LAND

(2) The Landlord and Superior Landlord shall have the power at all times without
obtaining any consent from or making any compensation to the Tenant to deal as
the Landlord and Superior r - Landlord may think fit with any building or any
land or property which is now or shall at any future time be held by the
Landlord or Superior Landlord adjoining opposite or near to the Property and to
erect or suffer to be erected on such adjoining opposite or neighboring land or
property any building whatsoever whether such building shall or shall not affect
or diminish the light or air which may now or at any time or times during the
Term be enjoyed by the Tenant or the occupiers for the time being of the
Property or any part of it or otherwise constitute an inconvenience PROVIDED
THAT nothing so done shall be allowed materially to impair the Tenant’s
enjoyment of the Property

 

24



--------------------------------------------------------------------------------

EXCLUSION OF LANDLORD’S LIABILITY

(3) So far as permitted by law the Landlord shall not be responsible to the
Tenant or any underlessee servant agent licensee or invitee of the Tenant or
other person occupying or on the Property or any part of it or calling upon the
Tenant or such other persons as aforesaid for any accident or injury suffered by
any person or damage to or loss of any chattel or property sustained on the
Property or on other parts of the Estate or in the event of:-

 

(i) any works carried out or other things done by the Landlord permitted or
required by the provisions of this deed or in the performance of the services
impeding or temporarily obstructing any doors giving access to the Property or

 

(ii) the Tenant incurring any damage or loss directly or indirectly occasioned
by or arising out of any regulations made by the Landlord for the control of
traffic to and from the Property or other parts of the Estate

NOTICES

(4) Without prejudice to any other lawful method of service all notices
authorized by this deed or by statute to be served may be served in accordance
with the provisions of Section 196 of the Law of Property Act 1925 and the
Recorded Delivery Service Act 1962

REBUILDING

(5) In any rebuilding or reinstatement of the Property following damage or
destruction by any of the Insured Risks neither the Landlord nor the Superior
Landlord shall be obliged to lay out insurance moneys in rebuilding or
reinstatement in accordance with the previous sections elevations and
specifications of the Property but it shall be sufficient if the Property is
restored so as to provide the Tenant with premises reasonably equivalent to and
no less commodious than the Property and thereafter all the covenants and
conditions of this deed shall apply to such accommodation mutatis mutandis as
they applied to the Property

 

25



--------------------------------------------------------------------------------

TENANT’S GOODS LEFT IN PROPERTY

(6) If at such time as the Tenant has vacated the Property after the
Determination of the Term any property of the Tenant shall remain in the
Property and the Tenant shall fail to remove the same within Twenty-eight
(28) days after being requested in writing by the Landlord so to do the Landlord
may as the agent of the Tenant (and the Landlord is hereby appointed by the
Tenant to act as such) sell such property and shall then hold the proceeds of
sale after deducting the costs and expenses of removal storage and sale
reasonably and properly incurred by it to the order of the Tenant

DIVISION OF PARTY WALLS

(7) Such of the division walls fences or structures as divide the Property from
other premises shall be deemed to be party structures and to belong in equal
halves (considered as divided vertically down or along the middle throughout the
whole length) to the premises on either side and the provisions of Section 38 of
the Law of Property Act 1925 shall apply to them

RENT ABATEMENT

 

(8) (a) If the Property or any part of it shall at any time during the term be
destroyed or damaged by any of the insured risks so as to be unfit for use or
occupation or if the Property or any part of it shall be damaged or destroyed so
as to be unfit for use and occupation then to the extent that the policy or
policies of insurance effected by the Superior Landlord or the Landlord against
the risk of loss of rent shall not have been vitiated or payment of the policy
money refused in whole or in part in consequence of any act or default of the
Tenant the rents hereby reserved or a fair proportion of them according to the
nature and extent of the damage or the affect it has on the Tenant’s beneficial
user of the Property sustained shall be suspended and cease to be payable until
the earlier of (i) the expiry of the period of three years from the date of such
damage or destruction or (ii) the date when the Property shall have been rebuilt
or reinstated and made fit for occupation and use and any dispute concerning
this sub-clause shall be determined by a single arbitrator in accordance with
the Arbitration Acts 1950 to 1996

(b) In the event of any such destruction or damage as is referred to in
sub-clause (a) hereof where the Property or the First Property or such part of
either as

 

26



--------------------------------------------------------------------------------

aforesaid shall not be rebuilt or reinstated by the Landlord pursuant to the
covenant on its part herein contained within two years and nine months of the
date of such destruction or damage the Tenant may determine the said Term (save
as hereinafter mentioned) on the expiration of a period of three months after
service on the Landlord of a notice in writing of its intention so to do such
notice to be served at any time following the expiration of two years and nine
months from the date of such damage or destruction and following the expiration
of the said period of three months after the date of service of such notice the
Tenant’s obligations under this Lease shall cease

RENT REVIEW

8. (1) The rent fist hereinbefore reserved and payable under this deed shall be
revised on 16th December 2000 and 16th December 2005 (hereinafter called the
“Review Dates”) and as from each review date the revised rent (ascertained in
accordance with the following provisions of this clause) shall become payable

 

(2) The revised rent shall subject to clause 8(10) be the greater of either:-

 

  (i) the rent first hereinbefore reserved and payable under the terms of this
deed immediately before the relevant review date (“the Current Rent”) or

 

  (ii) the Market Rent of the Property at the relevant review date

 

(3) For the purposes of this Clause it is hereby agreed and declared that at the
date hereof the Property comprises in area [10,578] net internal square feet of
office accommodation

 

(4) The expression “Market Rent” means the annual rent which might reasonably be
obtained in the open market by a willing landlord from a willing tenant without
a premium being paid by either party for a lease (“the hypothetical Lease”) of
the Property that contains the same terms as this Lease except the annual rent
first reserved at clause 4 of this Lease but includes the provisions for rent
review on the review dates such Lease being for the residue of the term of the
Lease at the relevant review date or 5 years whichever is the greater with
vacant possession at the commencement of the hypothetical term upon the
following assumptions:-

 

  (a) that all the provisions of this deed have been duly observed and
performed; and

 

27



--------------------------------------------------------------------------------

  (b) that the user permitted by this deed and all parts of the Property comply
with the enactments relating to Town and Country Planning free from onerous
conditions; and

 

  (c) that on the relevant review date no damage to or destruction of the
Property or its services or any interference with such services has occurred nor
any damage to or destruction of or interference with any part of the state or
anything else in respect of which the Tenant enjoys rights has occurred; and

 

  (d) that the Property is fit for immediate occupation and use and no work has
been carried out on the Property by the Tenant its sub-tenants or their
predecessors in title which has diminished the rental value of the Property; and

 

  (e) that the Tenant has received and has already enjoyed the full benefit of
any Concessionary rent free period and/or other inducement in relation to the
fitting out of the Property that a willing Landlord might grant or give to a
willing Tenant on such a letting with vacant possession

and there being disregarded (if otherwise applicable) any effect on rental value
by reason of:-

 

(a) the fact that the Tenant its sub-tenants or their respective predecessors in
title have been in occupation of the Property and

 

(b) any goodwill attached to the Property since the commencement of the Term
hereby granted by reason of the carrying on there of the business of the Tenant
its sub-tenants or their predecessors in title in their respective businesses
and

 

(c) all improvements authorized by the Landlord including those carried out
prior to the commencement of the Term or under the terms of this deed made by
the Tenant its sub-tenants or their respective predecessors in title otherwise
than at the cost of or in pursuance of an obligation to the Landlord or one
imposed by the terms of this deed or any previous deed pursuant to an obligation
to the Landlord and

 

(d) so far as may be permitted by law all restrictions whatsoever relating to
rent or its recoverability and all provisions relating to any method of
determination of rent contained in any enactment

(5) The Market Rent shall be determined by agreement between the Landlord and
the Tenant but if by two months before any review date they shall not have
agreed the same the Market Rent may be determined by an independent chartered
surveyor of recognized

 

28



--------------------------------------------------------------------------------

standing being a member of a leading fm of surveyors having been in practice
continuously for at least ten years and having substantial recent experience in
valuing premises being situate in Greater London and/or the Home Counties of a
kind and character similar to those of the Property to be agreed upon in writing
by the Landlord and the Tenant or in default of such agreement to be nominated
by the President or other officer duly authorized for that purpose of the Royal
Institution of Chartered Surveyors on the application of either the Landlord or
the Tenant such surveyor to act as an expert and to afford to the parties hereto
the right to make written representations and to comment in writing on the
written representations of the other the costs of such determination being in
the award of such surveyor

(6) If the said surveyor shall fail to determine the Market Rent in the manner
hereinbefore provided or if he shall relinquish his appointment or die or if it
shall become apparent that for any reason he will be unable to complete his
duties hereunder either the Landlord or the Tenant may apply to the said
President or other officer for a substitute to be appointed in his place which
procedure may be repeated as many times as necessary

(7) In the event of the Landlord and the Tenant not having reached agreement or
the said surveyor’s award not having been published or the said surveyor or the
Landlord or the Tenant making application to the Court whether before or after
such publication and such application not having been finally determined by the
relevant review date for any reason whatever then in respect of the period of
time (“the interval”) beginning with the relevant review date and ending on the
quarter day immediately following the date on which agreement is reached or such
award is published or such application is finally determined whichever shall be
the latest the Tenant shall pay to the Landlord in the manner provided in this
deed the Current Rent PROVIDED THAT at the expiration of the interval there
shall be due as a debt payable by the Tenant to the Landlord on demand the
amount by which the Market Rent agreed upon by the Landlord and the Tenant or
determined by the said surveyor or the Court as the case may be shall exceed (if
it does so) the Current Rent together with interest on such amount at a rate
equal to the base rate of National Westminster Bank Plc from time to time but in
respect of both the said excess and the said interest on it duly apportioned on
a daily basis in respect of the interval or (in relation to any part of such
amount) in respect of such shorter period as such part shall have been due and
payable

(8) The revised rent agreed or determined pursuant to the terms of this clause
shall be endorsed by way of memorandum on this deed and the counterpart and
signed by or on behalf of the Landlord and the Tenant

 

(9)    (a)    The provisions of this clause are not intended to confer an option
upon the Landlord to have the said rent revised    (b)    In this clause time
shall not be of the essence

 

29



--------------------------------------------------------------------------------

Surrender

 

9 In the event that the user hereby permitted or a substantial part thereof
being prevented by due process of law from being enjoyed having regard to the
covenants restricting user affecting the Landlord’s reversion at the date hereof
the Tenant shall have the right to surrender this Lease to the Landlord for no
consideration upon the expiry of three months’ written notice to that effect
such surrender being without prejudice to any antecedent liabilities hereunder

THE 1954 ACT

 

10 Having been authorized so to do by order of the Mayor’s and City of London
County Court (No. M7978270) made on the 23rd day of December 1991 under the
provisions of Section 38(4) of the 1954 Act (as amended by Section 5 of the Law
of Property Act 1969) the parties hereto agree that the provisions of Sections
24-28 of the 1954 Act shall be excluded in relation to the demise hereby created

IN WITNESS whereof this deed was duly executed on the date stated above

THE FIRST SCHEDULE

The Buildinp

PART ONE

ALL THAT piece of land situate at Mole Business Park Leatherhead in the County
of Surrey together with the Office and Warehouse Building erected thereon or on
part thereof and shown for identification purposes only edged red on Plan B

PART TWO

“The Property” means ALL THAT First Floor office premises shown for the purposes
of identification only edged red on Plan C being part of the Estate including:

 

1. the paint paper and other decorative finishes applied to the interior of the
external walls of the Building but not any other part of the external walls

 

2. the underside of the suspended ceiling down to top surface of concrete floor
slab beneath the raised floor excluding any parts of the structural frame of the
Building but including any cladding covering or decorative finishes of such
parts

 

30



--------------------------------------------------------------------------------

3. the entirety of any non-load-bearing internal walls wholly within the
Property

 

4. the inner half severed medially of the internal non-load-bearing walls
dividing the Property from other parts of the Building

 

5. the doors and the door frames but excluding the external windows and window
frames of the Building

 

6. all additions and improvements to the Property

 

7. all the Landlord’s fixtures and fittings and fixtures of every kind which
shall from time to time be in or upon the Property whether originally affixed or
fastened to or upon the Property or otherwise except any such future installed
by the Tenant that can be removed from the Property without defacing the same
and

 

8. any pipes wholly in or on the Property that exclusively serve the Property

THE SECOND SCHEDULE

Rights and privileges granted

 

1. The free and uninterrupted passage and running of water soil gas electricity
and compressed air telephone and other services to and from the Property through
and along all the conduits ducts pipes drains channels watercourses sewers wires
and cables which are now or may hereafter during the Term hereby granted be in
over or under the Estate and any adjoining premises belonging to the Superior
Landlord or the Landlord

 

2. The right of way in common with all others entitled thereto over and along
the Estate Road colored brown on Plan A with or without vehicles for the
purposes only of access to and egress from the Property

 

3. The right for the Tenant and all persons expressly or by implication
authorized by it (in common with the Landlord and all other persons having a
like right) to use the Common Parts (subject always to the Use Covenants) for
all proper purposes in connection with the use and enjoyment of the Property

 

4. Subject to the exceptions and reservations hereinafter set out a right of way
(in common with the Landlord and all other persons having a like right) on foot
only

 

31



--------------------------------------------------------------------------------

over the pedestrian way colored in yellow on Plan B and a right of way (in
common with the Landlord aforesaid) with or without vehicles on the roadway
cross hatched green on Plan B

 

5. The right for the Tenant (in common with the Landlord and all other persons
having a like right) to use such toilets in the Building as shall be designated
from time to time in writing by the Landlord together with any necessary rights
of way for the purpose of gaining access to and egress from such toilets

 

6. The right of support and protection for the benefit of the Property as is now
enjoyed from all other parts of the Building

 

7. The right to use (including any necessary ancillary rights of access and
egress) the 53 car-parking spaces shown colored green on Plan D annexed hereto
for the parking of cars used by the employees and staff of the Tenant

THE THIRD SCHEDULE

Exceptions and Reservations

PART ONE

 

1. The right to enter upon the Property for all or any of the purposes mentioned
in this deed provided that the person or persons exercising such right shall
cause as little damage and inconvenience as possible and make good all damage
caused to the Property

 

2. The free and uninterrupted passage and running of water soil gas oil
electricity telephone optical or other cables and compressed air and other
services from and to all other parts of the Building or the Estate and from and
to all other buildings premises and land whether belonging to the Landlord or
the Superior Landlord or not through and along all pipes which are now or may
hereafter during the term hereby granted be in on over or under the Property

 

3. To connect to and use all such pipes aforesaid for the benefit of other parts
of the Building or the Estate and any adjoining or neighboring land capable of
benefiting there from whether or not belonging to the Landlord or the Superior
Landlord

 

4. To enter upon the Property or any other part of the Estate and to construct
in over or under them or either of them and thereafter to inspect cleanse repair
replace or renew drains sewers water gas oil electric and other pipes service
pipes cables and conduits from any other part of the Estate and to connect to
and use the said drains sewers water gas oil electric pipes and other service
pipes cables and conduits making good to the reasonable satisfaction of the
Tenant any damage to the

 

32



--------------------------------------------------------------------------------

   Property with all reasonable dispatch at the cost and expense of the person
who shall have caused such works to be carried out minimizing so far as
reasonably possible any disruption to the use and enjoyment of the Property and
so far as available within the Estate providing to the Tenant free of charge
such alternative parking as may be appropriate having regard to the extent of
any disruption

 

5. All other easements or other rights in the nature of easements or
quasi-easements now enjoyed or capable of being enjoyed by other parts of the
Estate or by any adjoining or neighboring property

 

6.1 The right at any time during the Term where necessary and at reasonable
times and upon 48 hours prior written notice except in cases of emergency to
enter (or in cases of emergency to break into and enter) the Property:

 

6.1:l to inspect cleanse connect to repair remove replace with others alter or
execute any works whatever to or in connection with the Pipes easements or
services referred to in this schedule

 

6.1:2 to view the state and condition of and repair and maintain the Building
and the Other Buildings where such viewing or work would not otherwise be
reasonably practicable

 

6.1:3 to carry out work or do anything whatever comprised within the Landlord’s
obligations in this lease

 

6.1:4 to take schedules or inventories of fixtures and other items to be yielded
up on the expiry of the Term and

 

6.1:5 to exercise any of the rights granted to the Landlord by this lease

PROVIDED THAT the Landlord will cause as little inconvenience disruption and
damage to the Tenant’s business and the Property as reasonably practicable and
will repair any such damage forthwith to the reasonable satisfaction of the
Tenant

 

6.2 Save for rights of way the rights of light air support protection shelter
and all, other easements and rights (save for rights of way) now or after the
date of this Lease belonging to or enjoyed by any other parts of the Estate
PROVIDED THAT such exceptions and reservations of rights will not adversely
affect the Tenant’s beneficial use and occupation of the Property

 

7. The rights of light air support protection shelter and all other easements
and rights now or after the date of this lease belonging to or enjoyed by any
other parts of the Building or the Estate PROVIDED THAT such exceptions and
reservations of rights will not adversely affect the Tenant’s beneficial use and
occupation of the Property

 

33



--------------------------------------------------------------------------------

8.1 Full right and liberty at any time after the date of this Lease:

 

8.1:1 to alter raise the height of or rebuild the Building including the
connection or keying into brickwork of any building or the Other Buildings or

 

8.1:2 to erect other buildings of any height in such manner as the Landlord
shall think fit notwithstanding the fact that the same may obstruct affect or
interfere with the amenity of or access to the Premises or the passage of light
and air to the Premises

 

8.13 to construct erect maintain or replace any erections or structures
surrounding the car parking areas any lighting of the Building any signs or
signage at the Building provided

 

8.1:4 to alter the route of any rights of way or of services or others
notwithstanding that there may be loss of amenity caused thereby so as to
facilitate or service any of the works referred to in this clause

 

   PROVIDED THAT no such exceptions and reservations shall adversely affect the
Tenant’s beneficial use and occupation of the Property or infringe the Tenant’s
rights hereunder

 

9. A right of way with or without vehicles (save for vehicles used in connection
with any construction or development work) at all times and for all purposes
over and along that part of the Building shown hatched in blue on Plan B

PART TWO

Matters to which the demise is subject

All entries and other matters contained in or referred to in the Registered
title Numbers SY567844 in respect of the Superior Landlord’s title to the Estate
in so far as the same are still subsisting and relate to and affect the Property

 

34



--------------------------------------------------------------------------------

THE FOURTH SCHEDULE

ServiceExpenses

PART ONE

 

1. In this Schedule the following expressions shall have the following
meanings:-

 

  (a) “the Tenant’s proportion” shall mean 21. decimal point 97 per cent
(21.97%)

 

  (b) “the service expenses” shall mean the proportion attributable to the
Building pursuant to the terms of the Superior Lease (or which would have been
attributable to the Building pursuant to the terms of the Superior Lease had the
Superior Lease still been subsisting) of such of the costs expenses fees
outgoings and other money specified in Part 2 of this Schedule as are incurred
or paid by the Superior Landlord or (if the Superior Lease shall cease to
subsist) by the Landlord in respect of the Estate and shall at the discretion of
the Superior Landlord or (as the case may be) the Landlord include a sum or sums
of money by way of reasonable provision for anticipated expenditure in respect
of the service expenses which the Superior Landlord or (as the case ay be) the
Landlord may in its reasonable discretion allocate to a service year and
consider fair and reasonable in the circumstances

 

  (c) “the service year” shall mean the period of Twelve (12) calendar months
ending on the 31st day of December in each year or on such other date as the
Landlord may from time to time notify in writing to the Tenant

 

2. The Tenant will pay to the Landlord at the times and in the manner set out
below the Tenant’s proportion of the service expenses:-

 

  (a) The Landlord will as soon as practicable after the commencement of the
Term and thereafter on or about the end of each service year make and notify in
writing to the Tenant a reasonable estimate of the service expenses to be
incurred or paid during the next service year

 

  (b) The Tenant shall pay the Tenant’s proportion of the estimated service
expenses under sub-paragraph (a) by equal installments in advance on the usual
quarter days in each year or proportionately for any period less than a quarter
the first payment whereof shall be made in respect of the period from the date
hereof to the quarter day next following the date hereof PROVIDED that (i) such
first payment shall be payable within seven days

 

35



--------------------------------------------------------------------------------

of the notification to the Tenant of the amount thereof together with the
installments in respect of any quarterly period which shall have commenced
before such notification and (ii) if the estimate of the service expenses in
respect of any service year shall not have been notified to the Tenant as
aforesaid before the quarter day immediately preceding the commencement of such
service year the Tenant shall continue to pay such quarterly installments at the
rate last payable by it until such notification and (iii) if such notification
shall have been given before the quarter day immediately preceding the
commencement of any service year in respect of such service year the installment
payable on the said quarter day shall be at the new rate so notified to the
Tenant

 

  (c) Unless prevented by causes beyond the Landlord’s reasonable control as
soon as possible following the end of each service year the Landlord will
prepare and deliver to the Tenant a statement (audited (if requested by written
notice by the Tenant to the Landlord so to do) by an independent chartered or
certified accountant in private practice) of the service expenses for that
service year and the sum payable by the Tenant and the Tenant will within
fourteen days of the delivery of such statement pay to the Landlord any balance
shown by such statement to be due from the Tenant as being in excess of the
aggregate amount of the quarterly installments paid by the Tenant in respect of
that service year (payments made in respect of the quarter commencing on the
quarter day immediately preceding any service year being apportioned on a daily
basis in respect of the periods respectively terminating on and commencing
immediately after the end of each service year) and in the event of the
aggregate amount so paid by the Tenant exceeding the Tenant’s proportion of the
service expenses for that service year the Landlord shall credit the amount of
the excess by way of setoff against the next installment or installments due
from the Tenant on account of the Tenant’s proportion of the service expenses
PROVIDED that the provisions of this sub-paragraph shall continue to apply
notwithstanding the Determination of the Term but only in respect of the period
down to such Determination the Tenant’s proportion of the service expenses for
the service year during which such determination occurs being apportioned for
the said period on a daily basis

 

  (d) Such statement as to the amount of the estimated or actual service
expenses shall in the absence of manifest error be final and binding upon the
parties hereto

 

3. The Tenant shall not be entitled to object to any item comprised in the
service expenses by reason that such item may or does benefit one or more other
tenants on the Estate more than it benefits the Tenant PROVIDED THAT such item
relates to services provided in the interests of good estate management for the
Estate as a whole

 

36



--------------------------------------------------------------------------------

PART TWO

The service expenses comprise all reasonable and properly incurred costs charges
commissions premiums fees interest and expenses reasonably incurred paid or
provided for by the Superior Landlord or the Landlord:-

 

1. In respect of insurance (before deduction of any commission or allowance)
pursuant to Clause 6(2) of this deed

 

2. In connection with or relating to inspecting cleaning draining emptying
operating lighting decorating repairing maintaining and when requisite modifying
or renewing and rebuilding all walls flues gutters drains pipes sewers channels
conduits ducts wires cables watercourses fences walls roadways pavements
forecourts parking areas floors balconies entrances ways passages areas and any
other services easements things or conveniences (not limited in kind to those
enumerated above) which shall at any time during the Term serve the Estate or
any part thereof and be capable of being used or enjoyed by the Building or the
lessees or occupiers thereof or any part thereof in common with any other person

 

3. In the maintenance repair decoration cleansing and renewal of all pavements
forecourts sewers drains sewage pumps and associated machinery watercourses
pipes wires conduits fences hydrants and other conveniences the use or benefit
of which is common to or is shared by the Building and other adjoining or
neighboring premises

 

4. In the tending and keeping tidy and planting with such flora as the Landlord
shall reasonably deem to be appropriate the common parts of the Estate and such
other parts not intended for letting

 

5. In providing operating maintaining testing repairing and when requisite
modifying or renewing a fire alarm system (including where possible a direct
link with the fire brigade) and in addition fire fighting equipment in those
parts of the Estate not intended to be demised to a tenant

 

6. In providing maintaining repairing renewing and replacing furnishings
decorations appointments fittings bins receptacles tools appliances apparatus
and other equipment and materials which the Landlord may consider desirable or
necessary for the Estate in the interests of good estate management

 

37



--------------------------------------------------------------------------------

7. In discharging all payments of the kinds mentioned in Clauses 5(2) and 5(3)
of this deed relating to any part of the Estate or its appurtenances not
intended to be demised to a tenant

 

8. In discharging the amount which the Landlord or Superior Landlord shall be
called upon to pay as a contribution towards the expense of repairing
maintaining rebuilding and cleansing all ways roads pavements sewers drains
pipes watercourses party walls party structures party fences or other
conveniences (not limited in kind to those enumerated above) which may belong to
or be used for the Estate in common with other premises near to or adjoining it

 

9. In discharging the cost of the supply and running of electricity telephone
facilities and water for all purposes in connection with the common parts of the
Estate and other parts not intended for letting PROVIDED THAT such services are
provided in the interests of good estate management

 

10. In employing or obtaining the services of such persons as the Landlord
reasonably considers necessary or desirable for caretaking porterage security
management and providing and maintaining the services on the Estate and all
other expenditure incidental thereto including (but without limiting the
generality of such provision) the payment of statutory and such other health
pension welfare and other payments contributions and premiums as the Landlord
may in its absolute discretion deem desirable or necessary and the provision of
uniforms working or protective clothing burglar alarms surveillance
telecommunications or monitoring apparatus entrance and exit barriers and other
materials or equipment for the efficient performance of their duties

 

11. In providing reasonable staff accommodation (on such terms as the Landlord
may reasonably determine) for any person referred to in paragraph 10 above
PROVIDED that in respect of any such accommodation which is not situated on the
Estate the Landlord or Superior Landlord shall only be entitled to include in
the service expenses reasonable costs charges and expenses of a revenue nature
(and not of a capital nature) incurred in the provision of such accommodation

 

12. In providing maintaining and renewing and replacing notice boards notices
signs and directions at the entrances to and exits from the Estate and in such
other places as the Landlord may consider expedient

 

13. In the collection of the rents and other payments due from tenants on the
Estate and the administration and management of the Estate and the performance
of the

 

38



--------------------------------------------------------------------------------

Landlord’s Superior Landlord’s obligations in this deed or payable to any
solicitors accountants surveyors valuers or architects or other professional
advisers whom the Landlord or Superior Landlord may from time to time employ or
commission in connection with such matters including the reasonable cost of
preparing or causing to be prepared statements or certificates of and auditing
the service expenses (or where no such persons are employed a reasonable charge
by the Landlord or Superior Landlord for performing such functions in respect of
the Estate shall be substituted)

 

14. In complying with the provisions of any enactment insofar as such provisions
apply to the Estate and save where the Tenant or any other tenant of the
Landlord is responsible therefore whether or not pursuant to the terms of this
deed

 

15. Of or incidental to taking all steps deemed desirable or expedient by the
Landlord in complying with making representations against or otherwise
contesting or dealing with every notice regulation or order of any competent
local or other authority in relation to the Estate or its appurtenances (except
insofar as the Tenant or any other tenant of the Landlord is responsible
therefore whether or not pursuant to the terms of this deed) and to the extent
only that such steps are taken in the interests of good estate management and
not for the purpose of protecting or enhancing the value of the Landlord’s
reversionary interest in the Estate

 

16. In the carrying out of all other work or doing of any other act or thing or
providing services (in all cases) of any kind whatsoever which the Landlord may
from time to time reasonably consider necessary or desirable for the purpose of
maintaining the Estate or its amenities or for the benefit of the Estate or the
tenants or occupiers for the time being of it

FIFTH SCHEDULE

Service Charge

PART A

Definitions

 

1. ‘Services’ means the services facilities and amenities specified in Part C
and D of this schedule

 

2. ‘Computing Date’ means 31’ December in every year of the Term or such other
date as the Landlord may from time to time nominate and ‘Computing Dates’ shall
be construed accordingly provided that there shall be no more than one change of
computing date in one calendar year

 

3. ‘Financial Year’ means the period:

 

3.1 from the commencement of the Term to and including the first Computing Date
and subsequently

 

39



--------------------------------------------------------------------------------

3.2 between 2 consecutive Computing Dates (excluding the first Computing Date
from but including the second Computing Date in the period) and ‘Financial
Years’ shall be construed accordingly

 

4. ‘Gross Annual Expenditure’ means in relation to any Financial Year the
aggregate of

 

4.1 all costs expenses and outgoings whatever incurred by the Landlord during
that Financial Year in or incidentally to providing all or any of the Services
and any VAT payable

 

4.2 all costs incurred by the Landlord during that Financial Year in relation to
the matters specified in Part D of this schedule (‘Additional Items’) and any
VAT payable and

 

4.3 such sums (if any) as the Landlord shall in its absolute discretion consider
appropriate to charge in that Financial Year by way of provision for anticipated
expenditure in any future Financial Years in respect of any of the Services or
the Additional Items but ‘Gross Annual Expenditure’ shall not include any
expenditure in respect of the maintenance or repair of any part of the Building
or of any thing in the Building whose maintenance or repair is the exclusive
responsibility of the Tenant or any other tenant in the Building

 

5. ‘Annual Expenditure’ means in relation to any Financial Year the Gross Annual
Expenditure for that Financial Year less the aggregate of:

 

5.1 (if in the Financial Year in question or in any previous Financial Year the
Landlord has incurred any costs or expenses in or incidentally to making good
any loss or damage covered by any policy of insurance maintained by the Superior
Landlord or the Landlord pursuant to its obligations in this lease) all (if any)
amounts recovered by the Landlord in the Financial Year in question pursuant to
such policy of insurance and

 

5.2 (if in the Financial Year in question or in any previous Financial Year the
Landlord has incurred any costs or expenses in or incidentally to providing any
of the Services or in relation to any of the Additional Items which are
recoverable (in whole or in part) from any person other than the Tenant or any
other tenant in the Building) all (if any) amounts recovered by the Landlord in
the Financial Year in question from any such person

 

40



--------------------------------------------------------------------------------

6. The ‘Service Charge’ means subject to the provisions of Clause 15 of this
Schedule the Service Charge Percentage of the Annual Expenditure

 

7. ‘Staff Accommodation’ means all parts of the Building which from time to time
are exclusively occupied or used by or are designated by the Landlord for the
exclusive occupation or use of porters caretakers or any ancillary staff or any
other persons engaged in the performance of the Services

 

8. ‘Lettable Areas’ means all parts of the Building (not comprising Staff
Accommodation or Common Parts) which from time to time is either occupied by a
tenant or tenants for residential office or commercial purposes or are so
constructed or adapted as to be capable of being so occupied

 

9. ‘Retained Parts’ means all parts of the Building (including the Staff
Accommodation and the Common Parts) other than the Property and the other
Lettable Areas

 

10. ‘Structure’ means:

 

10.1 the entirety of the roofs and foundations of the Building

 

10.2 the entirety of all floors and ceilings of the Building excluding the
underside of the suspending ceiling down to the top surface of the concrete
floor slab beneath the raised floor but including any parts of the structural
frame of the Building but excluding any cladding covering or decorative finishes
of such parts

 

10.3 the entirety of all external walls of the Building (but excluding the paint
paper and other decorative finishes applied to the internal faces of such walls)

 

10.4 the entirety of all “load-bearing walls pillars and other structures of the
Building (but excluding the paint paper and other decorative finishes applied to
the faces of such walls pillars and other structures) and

 

10.5 the external windows and window frames of the Building

 

10.6 all other parts of the structure of the Building not referred to in the
preceding paragraphs 10.1 to 10.5

 

11. ‘Plant’ means all apparatus plant machinery and equipment within the
Building from time to time including without prejudice to the generality of the
above any goods lift, lift-shaft and boilers and items relating to mechanical
ventilation heating cooling and all security systems and electrical systems and
all other mechanical

 

41



--------------------------------------------------------------------------------

and engineering systems at the Building but excluding standby generators window
cleaning cradle and equipment building management systems and public address
systems

PART B

Performance of the Services and payment of the Service Charge

13 Performance of the Services

Subject to the Tenant paying the service charge the Landlord shall use all best
endeavors to perform the Services throughout the Term provided that the Landlord
shall not be liable to the Tenant in respect of:

 

13.1 any failure or interruption in any of the Services by reason of necessary
repair replacement maintenance of any installations or apparatus or their damage
or destruction or by reason of mechanical or other defect or breakdown or frost
or other inclement weather conditions or shortage of fuel materials water or
labor or any other cause beyond the Landlord’s reasonable control

14 Payment of the Service Charge

 

14.1 Landlord shall as soon as possible after each Computing Date prepare an
account showing the Gross Annual Expenditure and the Annual Expenditure for the
Financial Year ending on that Computing Date and containing an itemized summary
of the income and expenditure referred to in it and upon such account being
certified by the accountant appointed by the Landlord it shall be conclusive
evidence for the purposes of this lease of all matters of fact referred to in
the account save in the case of manifest error on the face of the account

 

14.2 The Tenant shall pay for the period from the date hereof to the Computing
Date next following the date of this Lease the Initial Provisional Service
Charge the first payment being a proportionate sum in respect of the period from
and including the date hereof to and including the day before the next quarter
day to be paid on the date of this Lease the subsequent payments to be made in
advance on the relevant quarters days in respect of the relevant quarters

 

42



--------------------------------------------------------------------------------

14.3 The Tenant shall pay for the next and each subsequent Financial Year a
provisional sum equal to a proper estimate by the Landlord’s Surveyor acting as
an expert and not as an arbitrator of what the Annual Expenditure is likely to
be for that Financial Year by 4 equal quarterly payments on the usual quarter
days

 

14.4 If the Service Charge for any Financial Year shall:

 

14.4:l exceed the provisional sum for that Financial Year the excess shall be
paid to the Landlord within fourteen days of demand or

 

14.4:2 be less than such provisional sum the overpayment shall be credited to
the Tenant on demand against the next quarterly payment of the rent and other
sums hereinbefore reserved and the Service Charge

15 Variations

 

15.1 Upon notifying the Tenant of such the Landlord may withhold add to extend
vary or make any alteration in the rendering of the Services or any of them from
time to time if the Landlord in its reasonable discretion deems it desirable and
reasonable to do so in the interests of good estate management

 

15.2 If at any time during the Term the total premises enjoying or capable of
enjoying the benefit of any of the Services or the Additional Items is increased
or decreased on a permanent basis or the benefit of any of the Services or the
Additional Items is extended on a like basis to any adjoining or neighboring
premises or if some other event occurs a result of which is that the Service
Charge Percentage is no longer appropriate to the Property the Service Charge
Percentage shall be varied with effect from the Computing Date following such
event in fair and reasonable a manner to be determined by the Landlord’s
Surveyor acting reasonably (acting as an expert and not as an arbitrator) except
that nothing contained in this Lease shall imply an obligation on the part of
the Landlord to provide the Services or the Additional Items to any adjoining or
neighboring premises

 

43



--------------------------------------------------------------------------------

PART C

The Services

16 Maintaining Structure and Retained Parts

 

16.1 Maintaining repairing inspecting and amending the Structure

 

16.2 Maintaining and repairing the outer half severed medially of all internal
non-load-bearing walls dividing the Property from other parts of the Building

 

16.3 Maintaining repairing and where appropriate treating washing down cleaning
the exterior painting and decorating to such standard as the Landlord may from
time to time reasonably consider adequate the Retained Parts including the
entirety of all walls floors and ceilings surrounding and all doors and windows
and door and window frames in the Retained Parts (but excluding any such items
or parts of them the maintenance of which is the exclusive responsibility of the
Tenant or any other tenant in the Estate)

 

16.4 Without prejudice to the generality of the foregoing in 1999 and thereafter
every third year of the Term and in any event in the period of twelve months
immediately preceding the Determination of the Tern the preparation and painting
of the outside of the Building in accordance with the covenants on the
Landlord’s part contained in the Superior Lease

17 Lights

The provision of and maintenance repair and replacement of lighting at the
Building (including any centralized lighting control and circuits)

18 Maintaining etc Pipes

Maintaining repairing cleansing emptying draining amending and renewing all
Pipes and any external water taps as often as is reasonably necessary in on
under or over the Building

19 Maintaining etc fire alarms etc

Maintaining and renewing as often as is reasonably necessary any fire alarms
sprinkler system fire prevention and fire fighting equipment and ancillary
apparatus in the Retained Parts

 

44



--------------------------------------------------------------------------------

20 Cleaning etc the Retained Parts

Cleaning treating polishing heating and lighting the Retained Parts to such
standard as the Landlord acting reasonably may from time to time consider
adequate

21 Plant etc

Supplying providing purchasing maintaining renewing replacing repairing
servicing overhauling and keeping in good and serviceable order and condition
all Plant together with all appurtenances futures fittings bins receptacles
tools appliances materials equipment and other things which the Landlord may
deem reasonably desirable or reasonably necessary for the maintenance appearance
upkeep or cleanliness of the Building or any part of it

22 Fixtures fittings etc

Supplying providing purchasing maintaining renewing replacing repairing
servicing overhauling and keeping in good and serviceable order and condition
all appurtenances fixtures fittings bins receptacles tools appliances materials
equipment and other things which the Landlord may deem reasonably desirable or
reasonably necessary for the maintenance appearance upkeep or cleanliness of the
Building or any part of it

23 Windows

Cleaning as frequently as the Landlord shall in its reasonable discretion
consider adequate the exterior of all windows and window frames in the Building
and replacing any broken windows and frames including those that form part of
the Property

24 Refuse

Collecting and disposing of refuse from the Estate and the provision repair
maintenance and renewal of plant and equipment for the collection treatment
packaging or disposal of refuse

25 Reception Facilities

Reception facilities on the ground floor of the Building are subject to clause
27 hereof

26 Other services

Any other services in the interest of good estate management relating to the
Building or any part of it provided by the Landlord from time to time during the
Term and not expressly mentioned

 

45



--------------------------------------------------------------------------------

27 Exclusion from Services

 

(a) PROVIDED FURTHER that notwithstanding the generality of the foregoing the
Tenant shall not be required to make any payments towards internal cleaning of
the demised premises or the retained parts or common parts excluding external
and internal windows (“the Cleaning Works”) where (and provided that) the Tenant
carries out the Cleaning Works on a shared basis with other occupiers of the
Building subject to such cleaning Works being carried out to the reasonable
satisfaction of the Landlord.

 

(b) The Tenant shall not be charged for the security system at the Property
provided that the Tenant operates to the reasonable satisfaction of the Landlord
its own security system and does not thereby at any time render the Building
insecure and in default of the same the Landlords own security system will be
utilized for the Building and will form part of the Services charged to the
Tenant

 

(c) The Tenant shall not be liable through the Service Charge for the cost of
repair to the Building attributable to the Inherent Defect

 

(d) The Tenant shall not be liable to the Landlord for the cost of reception
facilities where such reception is and continues to be operated by or in
conjunction with the Tenant in accordance with the Use Covenants to the
Landlords reasonable satisfaction

PART D

The Additional Items

28 Fees

 

28.1    The fair and reasonable and properly incurred fees and disbursements
(and any VAT payable on them) of: 28.1:l    the Landlord’s Surveyor or an
Accountant or any other individual firm or company employed or retained by the
Landlord for (or in connection with) such surveying or accounting functions in
relation to the Building 28.1:2    any Managing Agents (whether or not the
Landlord’s Surveyor) but so that any such fee shall not form more than 10% of
the Service Charge employed for or in connection with: 28.1:2.1    the
maintenance and management of the Building

 

46



--------------------------------------------------------------------------------

28.1:2.2    the collection of the rents and all other similar sums due to the
Landlord from the tenants of the Building 28.1:2.3    the performance of the
Services and any other duties in and about the Building or any part of it
relating to (without prejudice to the generality of the above) the general
management administration security maintenance protection and cleanliness of the
Building 28.1:3    any individual firm or company reviewing and where advised in
accordance with normal insurance practice valuing the Building for the purposes
of assessing the full cost of rebuilding and reinstatement 28.1:4    any
individual firm or company providing caretaking or security arrangements and
services to the Building 28.1:5    any other individual or individuals fm or
company employed or retained by the Landlord to perform (or in connection with)
any of the Services or any of the functions or duties referred to in this
paragraph 28.1:6    the monitoring management control and enforcement of any
covenants contained in leases supplemental deeds thereto or other deeds from
occupiers of the Building 28.2    The fair and reasonable and properly incurred
fee or fees and disbursements of the Landlord reasonably incurred or a Group
Company of the Landlord for any of the Services or the other functions and
duties referred to in paragraph 28.1 above that shall be undertaken by the
Landlord or a Group Company of the Landlord and not by a third Party

29 Staff etc

The reasonable and properly incurred cost of employing (whether by the Landlord
a Group Company the managing agents or any other individual firm or company)
such s W as the Landlord may in its reasonable discretion deem necessary for the
performance of the Services and the other functions and duties referred to in
paragraph 28.1 above and all other reasonably incidental expenditure in relation
to such employment

30 Contracts for services

The reasonable and properly incurred cost of entering into any contracts for the
carrying out of all or any of the Services and other functions and duties that
the Landlord may in its absolute discretion deem desirable or necessary

 

47



--------------------------------------------------------------------------------

31 Security

The cost of providing and maintaining such security measures (including burglar
alarms and systems) as the Landlord shall reasonably deem necessary

32 Fire Service

The reasonable and properly incurred cost of any fire service charge for alarms
and inspections and other cost required to comply with any relevant fire
regulations

33 Outgoings

All rates taxes assessments duties charges impositions and outgoings (save those
arising out of any dealings with the Landlord’s reversion) which are now or
during the Term shall be charged assessed or imposed on:

 

33.1 the whole of the Building where there is no separate charge assessment or
imposition on or in respect of an individual unit

 

33.2 the whole of the Retained Parts or any part of them including but without
prejudice to the generality of the above residential accommodation for
caretakers and other staff employed in connection with the Building

34 Electricity, gas etc

The cost of the supply of air conditioning hot and cold water to toilets
electricity gas oil or other fuel for the provision of the Services and for all
purposes in connection with the Retained Parts

35 Road etc charges

The amount which the Landlord shall be called upon to pay as a contribution
towards the expense of making repairing maintaining rebuilding and cleansing any
ways roads pavements or structures Pipes or anything which may belong to or be
used for the Building or any part of it exclusively or in common with Other
Buildings

36 Regulations

The reasonable and properly incurred costs charges and expenses of preparing and
supplying to the tenants copies of any tenants directory and regulations made by
the Landlord relating to the Building or the use of it

 

48



--------------------------------------------------------------------------------

37 Statutory etc requirements

The reasonable and properly incurred cost of taking all steps deemed desirable
or expedient by the Landlord for complying with making representations against
or otherwise contesting the incidence of the provisions of any statute byelaw or
notice concerning town planning public health highways streets drainage or other
matters relating to or alleged to relate to the Building or any part of it for
which any tenant is not directly and exclusively liable

38 Nuisance

The reasonable cost to the Landlord of abating a nuisance in respect of the
Estate or any part of it in so far as the same is not the liability of any
individual tenant

39 Interest

Any interest (at a reasonably commercial rate (not to exceed the Basic Rate))
and fees properly incurred) in respect of money borrowed to finance the
provision of the Services or the Additional Items

SIXTH SCHEDULE

The Use Covenants

1 User

 

1.1.1 Not to use the Property for any purpose other than as offices within the
meaning of paragraph (a) of Class B1 of the Schedule to Town and Country
Planning (Use Classes) Order 1987

 

1.1.2 The Tenant shall use the Reception Area for reception facilities only and
will operate the same in conjunction with any other occupier of the Building
provided such use and operation is undertaken and subsists if and so long as the
consent thereto from the other occupiers of the Building shall continue to be
obtained and in the event of dispute as to the use of such area the decision
Landlord acting reasonably shall settle such dispute and the decision of the
Landlord shall be final and binding

 

1.2 Not to discharge into any of the Pipes serving the Property any oil grease
or other deleterious matter or any substance which might be or become a source
of danger or injury to the drainage system

 

49



--------------------------------------------------------------------------------

1.3 Not to stand place deposit or expose outside any part of the Building any
goods materials articles or things whatever for display or sale or for any other
purpose nor cause any obstruction of the Common Parts

 

1.4 Not to play or use any musical instrument loudspeaker tape recorder
gramophone radio or other equipment or apparatus that produces sound in the
Property so as to be heard in nearby premises or outside the Property

 

1.5 Not to display any flashing lights in the Property that can be seen from
outside the Property

2 Ceiling and floor loading

 

2.1 Not to bring or permit to remain on the Property any safes machinery goods
or other heavy goods which may damage the Property or any part of them

 

2.2 Not without the consent of the Landlord to suspend a n m g from the walls or
ceilings of the Property other than normal light fittings or suspended ceilings

3 Common Parts

 

3.1 Not to cause the Common Parts or any other land roads or pavements adjoining
the Building to become untidy or in a dirty condition but at all times to keep
the Common Parts and other land roads or pavements free from deposits of
materials and refuse

4 Machinery

 

4.1 Not to install or use in or upon the Property any machinery (other than
usual office machinery) or apparatus which will cause noise or vibration which
can be heard or felt in nearby premises or outside the Property or which may
cause structural damage

 

4.2 To keep all machinery and equipment upon the Property properly maintained
and in good working order and for that purpose to employ reputable contractors
for the regular periodic inspection and maintenance of such machinery and
equipment to renew all working and other parts as and when necessary or when
recommended by such contractors to ensure by directions to the Tenant’s staff
and otherwise that such plant apparatus machinery and equipment is properly
operated and to avoid damage to the Property by vibration or otherwise

 

50



--------------------------------------------------------------------------------

5 Regulations

To comply with all reasonable regulations made by the Landlord from time to time
for the good management of the Building and Estate provided that nothing in the
regulations shall purport to amend the terms of this Lease and in the event of
any inconsistency between the terms of this Lease and the regulations the terms
of this Lease shall prevail

6 Signs and Advertisements

Not without the Landlord’s prior written consent to place or display on the
Property or on the windows or inside the Property so as to be visible from
outside the property any name writing notice sign placard poster sticker or
advertisement provided that a sign indicating the Tenants name and trade or
business may be erected subject to first obtaining the Landlords approval in
relation to the size and style thereof (such approval not to be unreasonably
withheld or delayed)

7 Loading and unloading

 

7.1 Not to permit any vehicles belonging to the Tenant or any persons calling on
the Building expressly or by implication with the authority of the Tenant to
stand on the pathways or roads within the Building or the pavements of them and
to ensure that persons calling on the Building do not permit any vehicle to
stand on any such road pavement or loading bay

 

7.2 Not to convey any goods or materials to or from the Building except through
the entrances and service areas (if any) provided for the purpose

8 Security and fire alarms

 

8.1 To permit the duly authorized employees and agents of the Landlord to enter
the Property upon reasonable notice for the purpose of servicing and maintaining
any intruder and fire alarm systems in the Property

 

8.2 To maintain repair and when necessary renew the intruder and fire alarm and
ancillary equipment installed in the Property

SEVENTH SCHEDULE

(“Authorized Guarantee Agreement”)

1. In this Schedule where the context admits the following expressions shall
have the following meanings:

“Assignment” means the assignment authorized pursuant to Clause 4(14) hereof;

 

51



--------------------------------------------------------------------------------

“Assignee” means the assignee under the Assignment;

 

2. The Tenant hereby covenants with the Landlord as sole or principal debtor
that it will as from the date of the Assignment until the Assignee is released
from the tenant covenants contained in the Lease pursuant to the Landlord and
tenant (Covenants) Act 1995 if the Assignee shall make any default in payment of
the rents or in observing or performing any of the covenants conditions or other
terms of this underlease:-

 

2.1 duly pay all rents and all other sums payable under this Lease at the times
and in the manner described by this Lease (including any increases in the rents)
and duly perform and observe all the covenants and obligations on the part of
the Tenant and conditions contained in this Lease;

 

2.2 in the event that the Lease shall be disclaimed then if the Landlord so
requires by notice in writing given to the tenant at any time within three
months after having been given notice of disclaimer then the Tenant will
forthwith accept, execute and deliver to the Landlord a counterpart of a new
lease of the premises demised by the Lease for a term commencing on the date of
such event and continuing for the residue of the term then remaining unexpired
under the Lease at the same rents or increased rents (including rent reviews)
and subject to the same covenants, conditions and provisions as are contained in
the Lease.

 

3. None of the following shall release or in any way lessen or affect the
liability of the Tenant hereunder:-

 

  3.1 any neglect delay or forbearance of the Landlord in endeavoring to obtain
payment of the rents or the amount required to be paid by the assignee when the
same become payable or in enforcing the performance or observance of any of the
obligations of the Assignee;

 

  3.2 any refusal by the Landlord to accept rent at a time when the Landlord
believed that it was entitled (or would after the service of a notice under
Section 146 Law of Property Act 1925 have been entitled) to re-enter the
premises demised by the Lease;

 

  3.3 any extension of time or other indulgence given by the Landlord to the
Assignee;

 

  3.4 any consents approvals agreements or arrangements which may be given by
the Landlord or the Assignee or agreed between them or any variation of the
terms of the Lease (including any reviews of the rent payable under the Lease)
transfer of the Landlord’s reversion or any part thereof;

 

52



--------------------------------------------------------------------------------

  3.5 any change in the constitution structure or powers of the Assignee the
tenant or the Landlord or the liquidation receivership administration bankruptcy
or insolvency (as the case may be) of the Tenant or the Assignee;

 

  3.6 any limitation immunity disability or incapability of the Assignment
(whether or not known to the Landlord) or the fact that any dealings with the
Landlord by the Assignee may be outside or in excess of the powers of the
Assignee;

 

  3.7 the avoidance under any enactment relating to bankruptcy or liquidation of
any assurance security or payment or any release settlement or discharge which
may have been given or made upon any such assurance security or payment;

 

  3.8 any other act omission matter or thing whatsoever whereby but for this
provision the Tenant would be exonerated either wholly or in part from its
obligations hereunder (other than are lease by deed given by the Landlord or the
provisions of the Landlord and Tenant (Covenants) Act 1995.

EIGHTH SCHEDULE

A notional rent amounting to £2701.08 per annum payable quarterly in advance
(representing 25.1 1 percent of the whole rental value of the Reception Area
calculated at £7.75 per square foot for 1388 square feet) such notional rent to
be increased as and from each Review Date by the percentage by which the Rent
First Reserved may be increased at any Review Date (such percentage increase
hereinafter being referred to as the “Increase”) and if such Increase shall not
I have been ascertained by any Review Date then the notional rent at rate prior
to the relevant Review Date shall be paid until the quarter date next following
the date the Increase shall have been ascertained pursuant to clause 8 of this
Lease and from the quarter date aforesaid at the rate

 

53



--------------------------------------------------------------------------------

THE COMMON SEAL of DIGITAL    ) EQUIPMENT CO.    )
LIMITED was hereunto affixed in the    ) presence of:-    )
                                                     Director            /s/   
                                                     Secretary   
THE COMMON SEAL of LEARNING    )

TREE INTERNATIONAL LIMITED was

hereunto affixed in the presence of:-

  

)

)

                                                     Director   
                                                     Secretary   